Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 6/28/2022 have been considered by the Examiner.
Claims 1, 2 and 6-10 are amended. Claims 3-5 and 11-20 are cancelled. Claims 21, 22, and 23 are newly added. Claims 1, 2, 6-10, and 21-23 are pending in the present application and an action on the merits follows.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “…wherein the treatment options include repairing patient leaky gut by reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, reducing patient use of proton pump inhibitors.” This limitation recites a list within a conjunction. For the purpose of examination, Examiner interprets “…wherein the treatment options include repairing patient leaky gut by reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, or reducing patient use of proton pump inhibitors.”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-10, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the patient data points are: one or more patient queries regarding patient exposure to environmental toxins, patient stress, patient diet…” It is unclear to the Examiner whether, if only one patient query is made, the query includes only one of the factors listed or all of the factors listed. Applicant’s Specification did not provide clarification. For the purpose of examination, Examiner interprets this limitation to read as “wherein the patient data points are: one or more patient queries regarding one or more of patient exposure to environmental toxins, patient stress, patient diet…”
Dependent claims 2, 6-10, and 21-23 are also rejected under 35 USC 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-10, and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 1 describes the abstract idea of collecting, organizing, and interpreting data, determining and applying relationships, and structuring, administering, and monitoring treatment. Specifically, claim 1 recites:
“A method for the treatment of acne, the method comprising the steps of: 
collecting multiple patient data points; 
wherein the patient data points are: 
one or more patient queries regarding patient exposure to environmental toxins, patient stress, patient diet, patient digestion, patient antibiotic use, patient birth control pill use, patient history, medical testing, observation of the patient, examination of the patient, evaluation of the patient, conventional medicine, traditional medicine, complementary medicine, alternative medicine, causal factors of acne, and causal factors of inflammatory skin conditions; 
organizing multiple patient data points; 
interpreting multiple patient data points; 
determining relationships between the multiple patient data points; 
wherein the step of determining relationships between the multiple patient data points includes the following patient data points: patient intestinal yeast overgrowth, patient poor digestion, patient leaky gut, patient antibiotic usage, patient birth control pill usage, gluten levels in patient diet, sugar levels in patient diet, and fiber levels in patient diet; 
applying relationships between the multiple patient data points by formulating treatment options based on relationships between the multiple patient data points adjusting treatment options based on relationships between the multiple patient data points; 
wherein the step of applying relationships between the multiple patient data points by formulating treatment options includes one or more of the following treatment options: reducing patient intestinal yeast overgrowth, improving patient digestion, repairing patient leaky gut, reducing patient antibiotic usage, reducing patient birth control pill usage, reducing gluten levels in patient diet, reducing sugar levels in patient diet, increasing fiber levels in patient diet, decreasing ileo-cecal valve backflow, increasing patient liver function, 
structuring a treatment protocol based on treatment options; 
administering treatment protocol to a patient; and 
monitoring patient response to treatment protocol; 
wherein the steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, are done in view of causal factors of acne and of causal factors of other inflammatory skin conditions; and 
wherein one or more steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, monitoring are iterated.”
The steps of collecting, organizing, interpreting determining, applying, structuring, administering, and monitoring describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to collect, organize, and interpret data, determine and apply relationships, and structure, administer, and monitor treatment. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
Claim 1 does not recite any additional elements. Thus, the abstract idea is not integrated into practical application and the additional elements also do not amount to an inventive concept, or significantly more than the abstract idea. 
Dependent claims 2, 6-10, and 21-23 do not add “significantly more” to the eligibility their respective parents claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 6-10, and 21-23 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1, 2, 6-10, and 21-23 are directed to an abstract idea without significantly more. Therefore claims 1, 2, 6-10, and 21-23 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Banavar (U.S. Patent Application Publication No. 20210233615).
Regarding claim 1, Apte ‘514 teaches a method for the treatment of acne, the method comprising the steps of: 
collecting multiple patient data points [P 19, 29] (Apte ‘514 teaches collecting samples from a plurality of patients); 
wherein the patient data points are: one or more patient queries regarding patient exposure to environmental toxins, patient stress, patient diet, patient digestion, patient antibiotic use, patient birth control pill use, patient history, medical testing, observation of the patient, examination of the patient, evaluation of the patient, conventional medicine, traditional medicine, complementary medicine, alternative medicine, causal factors of acne, and causal factors of inflammatory skin conditions [P 23] (Apte ‘514 teaches that the patient data includes microbiome data and that the skin conditions are caused by related microorganisms, and thus teaches causal factors of acne or inflammatory skin conditions); 
organizing multiple patient data points [P 19, 23-24] (Apte ‘514 teaches sequencing the patient samples, which is interpreted as organizing the patient data points); 
interpreting multiple patient data points [P 19, 23-24] (Apte ‘514 teaches determining microbiome composition datasets from the sequencing data, which is interpreted as interpreted the patient data); 
determining relationships between the multiple patient data points [P 20, 62] (Apte ‘514 teaches generating models based on the collected data, which is interpreted as determining relationships between patient data points); 
wherein the step of determining relationships between the multiple patient data points includes the following patient data points: patient poor digestion, patient antibiotic usage, sugar levels in patient diet, patient birth control pill usage, and fiber levels in patient diet [P 33, 72, 90] (Apte teaches relationships between a multitude of factors including sugar, digestive system data, fiber, medications, and antibiotic use); 
applying relationships between the multiple patient data points by formulating treatment options based on relationships between the multiple patient data points adjusting treatment options based on relationships between the multiple patient data points [P 25-26, 31] (Apte ‘514 teaches applying models, which are interpreted as relationships between patient data points, to determine one or more therapy options for a user); 
wherein the step of applying relationships between the multiple patient data points by formulating treatment options includes one or more of the following treatment options: reducing patient intestinal yeast overgrowth, improving patient digestion, repairing patient leaky gut, reducing patient antibiotic usage, reducing patient birth control pill usage, reducing gluten levels in patient diet, reducing sugar levels in patient diet, increasing fiber levels in patient diet, decreasing ileo-cecal valve backflow, increasing patient liver function [P 90] (Apte ‘514 teaches that the treatment may include fiber supplements, which is interpreted as increasing fiber levels), 
structuring a treatment protocol based on treatment options [P 34] (Apte ‘514 teaches scheduling daily treatment events, which is interpreted as structuring a treatment protocol, based on the determined therapies); 
administering treatment protocol to a patient [P 81] (Apte ‘514 teaches administering the treatment such as controlling dispensing systems); and 
monitoring patient response to treatment protocol [P 97] (Apte ‘514 teaches monitoring effectiveness of treatment); 
wherein the steps of collecting, organizing, interpreting, determining, applying, formulatin, g, adjusting, structuring, are done in view of causal factors of acne and of causal factors of other inflammatory skin conditions [P 21] (Apte ‘514 teaches that the method characterizes and recommends therapy for acne and a number of other skin conditions); and 
wherein one or more steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, monitoring are iterated [Fig. 1A & 1B, P 97] (Apte ‘514 teaches continually performing the above-mentioned steps in order to continually update the model).
Apte may not explicitly teach:
patient intestinal yeast overgrowth, patient leaky gut, gluten levels in patient diet, 
However, Banavar teaches:
patient intestinal yeast overgrowth, patient leaky gut, gluten levels in patient diet [P 15, 31, 88] (Banavar teaches relationships between a multitude of factors including patient yeast data, leaky gut, and gluten consumption), 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Banavar with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the alcohol intake recommendations of the secondary reference(s) for the intake recommendations of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Apte ‘514 and Banavar teach the method of Claim 1 wherein the steps of collecting, organizing, interpreting, determining, applying, formulating, adjusting, structuring, are done in view of causal factors of acne and of causal factors of other inflammatory skin conditions and wherein the causal factors are one or more of the following: local chemical irritation, food toxins, environmental toxins that decrease activity in Treg cells, acne bacteria that enzymatically convert fats into free fatty acids, acne bacteria that act as immune adjuvants for food-derived molecules, acne bacteria that act as microbial antigens, acne bacteria that act as lipopolysaccharide toxins from gram negative bacteria of the colon, stress-based poor digestion, stress-based immune dis- regulation, stress-based junk food ingestion, gluten-based leaky gut, zonulin-based leaky gut, high-sugar food-based intestinal lining inflammation and leaky gut, high-sugar food- based increased insulin growth factor-1, cross reactive attacks on sebaceous and follicular structures, immune attacks on sebaceous and follicular structures, stimulant-based consumption altered hormone balance, stimulant-based consumption adrenal depletion, stimulant-based consumption altered microbiome, food consumption-based increased advanced glycosylated end products, food consumption-based production of cross- reactive food allergens, food consumption-based production of cross-reactive insulin growth factor-1, hormone disruptor-based topical cutting oil hormone imbalance, hormone disruptor-based topical cutting oil hormone imbalance [P 23] (Apte ‘514 teaches that the patient data includes microbiome data and that the skin conditions are caused by related microorganisms, and thus the microbiome/bacteria data is interpreted as a causal factor).  
Regarding claim 6, Apte ‘514 and Banavar teach 10the method of Claim 2 wherein the treatment options include reducing patient intestinal overgrowth by reducing sugar in patient diet, reducing patient junk food diet, and increasing prebiotics in patient diet [P 90] (Apte teaches that the treatment may include prebiotic supplements, which is interpreted as increasing prebiotic in the patient diet, and adjustments to fat or sugar consumption; reductions to sugary and fatty foods are interpreted as reductions in junk food).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Banavar (U.S. Patent Application Publication No. 20210233615), as applied in claim 1 above, and further in view of Apte (U.S. Patent Application Publication No. 20210074384), herein referred to as Apte ‘384.
Regarding claim 7, Apte ‘514 and Banavar may not explicitly teach the method of Claim 2 wherein the treatment options include repairing patient leaky gut 15by reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, reducing patient use of proton pump inhibitors.  
However, Apte ‘384 teaches the method of Claim 1 wherein the treatment options include repairing patient leaky gut 15by reducing gluten in patient diet, reducing incompletely digested foods in patient, reducing patient use of non-steroidal anti-inflammatory drugs, reducing patient use of proton pump inhibitors [P 7-8, 36] (Apte ‘384 teaches dietary intake recommendations including those relating to gluten).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Apte ‘384 with teaching of Apte ‘514 and Banavar since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the gluten intake recommendations of the secondary reference(s) for the intake recommendations of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, Apte ‘514 and Banavar teach the method of Claim 2 wherein the treatment options include enhancing patient aldehyde oxidase activity by low-dose molybdenum salts [P 90] (Apte ‘514 teaches adjustments to consumption of salts), 20
Apte ‘514 and Banavar may not explicitly teach 20reducing patient exposure to aldehydes in foods, and reducing patient exposure to aldehydes in patient's environment.  
However, Apte ‘384 teaches the method of Claim 2 wherein the treatment options include enhancing patient aldehyde oxidase activity by low-dose molybdenum salts, 20reducing patient exposure to aldehydes in foods, and reducing patient exposure to aldehydes in patient's environment [P 10, 48] (Apte ‘384 teaches recommended alcohol intake changes which results in reducing exposure to aldehydes, specifically acetaldehyde).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Apte ‘384 with teaching of Apte ‘514 since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the alcohol intake recommendations of the secondary reference(s) for the intake recommendations of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Banavar (U.S. Patent Application Publication No. 20210233615), as applied in claim 1 above, and further in view of Anderson (U.S. Patent Application Publication No. 20180333356).
Regarding claim 9, Apte ‘514 and Banavar may not explicitly teach the method of Claim 2 wherein the treatment options include an antiviral combined with at least one or more of the following: an allophycocyanin-rich extract of microalgae, C- phycocyanin-containing mixture of microalgae, and a growth factor-containing mixture 25derived from microalgae such as spirulina and/or chlorella.  
However, Anderson teaches wherein the treatment options include an antiviral combined with at least one or more of the following: an allophycocyanin-rich extract of microalgae, C- phycocyanin-containing mixture of microalgae, and a growth factor-containing mixture 25derived from microalgae such as spirulina and/or chlorella [P 35, 80] (Anderson teaches that treatments for skin conditions may include antiviral agents and extract from chlorella).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Anderson with teaching of Apte ‘514 and Banavar since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the treatments of the secondary reference(s) for the treatments of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 21, Apte ‘514, Banavar, and Anderson teach the method of Claim 1 Claim 9 wherein the treatment options include treating an accompanying autoimmune condition that is associated with Epstein- Barr virus [P 21] (Apte teaches treating lupus which is an autoimmune condition associated with Epstein-Barr).
Regarding claim 22, Apte ‘514, Banavar, and Anderson teach the method of Claim 1 Claim 9 wherein the treatment options include treating an accompanying autoimmune condition that is associated with Cytomegalovirus [P 21] (Apte teaches treatment for psoriasis which is an autoimmune condition associated with Cytomegalovirus).
Regarding claim 23, Apte ‘514, Banavar, and Anderson teach the method of Claim 1 Claim 9 wherein the treatment options include treating an accompanying autoimmune condition that is associated with enteric virus [P 21] (Apte teaches treating lupus which is an autoimmune condition associated with enteric viruses).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514), herein referred to as Apte ‘514, in view of Banavar (U.S. Patent Application Publication No. 20210233615), as applied in claim 1 above, and Anderson (U.S. Patent Application Publication No. 20180333356) as applied to claim 9 above, and further in view of Vlodaver (U.S. Patent Application Publication No. 20150050366).
Regarding claim 10, Apte ‘514, Banavar, and Anderson teach the method of Claim 9 wherein the microalgae is selected from the group consisting of: spirulina and chlorella [P 80] (Anderson teaches skin condition treatment including chlorella extract).  
Obviousness for combining the teachings of Apte ‘514, Banavar, and Anderson is discussed above for claim 9 and is incorporated herein. 
Apte ‘514, Banavar, and Anderson may not explicitly teach:
the antiviral is lauricidin and
However, Vlodaver teaches:
the antiviral is lauricidin [P 58] (Vlodaver teaches monlaurin, which one of ordinary skill in the art would understand as being lauricidin, as a component of skin treatments) and
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Vlodaver with teaching of Apte ‘514, Banavar, and Anderson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the treatments of the secondary reference(s) for the treatments of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Response to Arguments
Applicant’s Remarks filed 6/28/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 6/28/2022.

35 USC 101 Remarks
1.	Regarding Applicant’s remarks that the claims do not recite an abstract idea [Applicant Remarks Pg. 9-10], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, and that of previous correspondences, limitations relating to collecting, organizing, interpreting determining, applying, structuring, administering, and monitoring are considered human activity as these are tasks regularly performed by human. For example, a physician or other health professional may execute the steps recited in the claims to treat a patient. There are no limitations recited in the claims that a human in incapable of performing. It is for at least these reasons that the claims are interpreted as reciting an abstract idea.
2	Regarding Applicant’s remarks that the claims recite an inventive concept [Applicant Remarks Pg. 11], Examiner respectfully disagrees and reminds Applicant that Step 2B, or the consideration of inventive concepts, is an analysis of additional elements. As discussed in the 35 USC 101 rejection above, the claims do not recite any additional elements. Thus, the claims do not recite “significantly more” than the abstract idea. 
	It is for at least the reasons discussed above that the claims remain rejected under 35 UCS 101.

35 USC 102 and 103 Remarks
3.	Regarding Applicant’s Remarks addressing the previous 35 USC 102 and 103 rejections [Applicant Remarks Pg. 13-17], in light of the present amendments new art has been applied to the claims. There is no longer a 35 USC 102 rejection. See the 35 USC 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Markinovich (U.S. Patent Application Publication No. 20170246473) teaches systems and methods for managing treatments including those for skin conditions.
Markinovich (U.S. Patent Application Publication No. 20150313532) teaches system and methods for managing and quantifying sun exposure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626